MONROE, J.
Thomas Glancey and Owen Glancey, Jr., appeal from two judgments— the one making absolute a rule taken by their mother, and ordering the payment to her of $310, proceeds of a policy of insurance covering certain property of which she has the usufruct, and which was destroyed by fire; the other dismissing a rule taken by them to compel their mother, widow in community of Owen Glancey, to give bond as usufructuary of the community property. Of the appeal first mentioned, this court has no jurisdiction. As to the other, the judgment appealed from is correct. Merrick’s Rev. Civ.. Code, arts. 560, 916; Rev. St. § 629; Speyrer’s Estate v. Thantan, 32 La. Ann. 1257; Succession of Glancey, 108 La. 422, 32 South. 356; Succession of Maguire, 110 La. 282, 34 South. 443.
It is therefore ordered, adjudged, and decreed that the appeal from the judgment making absolute the rule taken by Mrs. Margaret Higgins, widow of Owen Glancey, to obtain possession of $310 deposited in the registry of the court, be dismissed, and that the judgment dismissing the rule taken by appellants to compel their mother to give bond as usufructuary be affirmed; the appellants to pay all costs.